Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
6, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-19-00423-CR



                   IN RE JUSTIN JAMES JONES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1580542

                       MEMORANDUM OPINION

      On May 21, 2019, relator Justin James Jones filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Maria T.
Jackson, presiding judge of the 339th District Court of Harris County, to rule on
motions he has filed and are pending in the trial court.

      Relator has court-appointed representation. A criminal defendant is not
entitled to hybrid representation, and the trial court is free to disregard any pro se
motions filed by a defendant who is represented by counsel. Jenkins v. State, No.
PD-0086-18, 2018 WL 6332219, at*6 n.47 (Tex. Crim. App. Dec. 5, 2018);
Robinson v. State, 240 S.W.3d 919, 222 (Tex. Crim. App. 2007). In the absence of
a right to hybrid representation, relator has not presented anything for this court’s
consideration. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);
Turner v. State, 805 S.W.3d 423, 425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2